         Case 5:19-cv-01198-D Document 157 Filed 09/23/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

THE CHEROKEE NATION, et al.,                  )
                                              )
      Plaintiffs,                             )
                                              )
and                                           )
                                              )
THE CITIZEN POTAWATOMI NATION,                )
et al.,                                       )
                                              )      Case No. CIV-19-1198-D
      Plaintiffs-Intervenors,                 )
                                              )
vs.                                           )
                                              )
J. KEVIN STITT, in his official capacity as   )
the Governor of the State of Oklahoma,        )
                                              )
      Defendant.                              )


                                 FINAL JUDGMENT

      Pursuant to the Order issued this date, and Fed. R. Civ. P. 54(b), the following

declaratory judgment is entered: The State-Tribal Gaming Compacts between the State of

Oklahoma and Plaintiffs Cherokee Nation, Chickasaw Nation, and Choctaw Nation and

Plaintiffs-Intervenors Citizen Potawatomi Nation, Muscogee (Creek) Nation, Quapaw

Nation, Delaware Nation, and Seminole Nation of Oklahoma, automatically renewed for

an additional 15-year term on January 1, 2020, by operation of the unambiguous terms of

Part 15(B) of the Compacts.

      Therefore, judgment is hereby entered in favor of Plaintiffs Cherokee Nation,

Chickasaw Nation, and Choctaw Nation and Plaintiffs-Intervenors Citizen Potawatomi

Nation, Muscogee (Creek) Nation, Quapaw Nation, Delaware Nation, and Seminole
          Case 5:19-cv-01198-D Document 157 Filed 09/23/20 Page 2 of 2




Nation of Oklahoma, on all claims asserted against Defendant J. Kevin Stitt in his official

capacity as Governor of the State of Oklahoma, and all counterclaims asserted by

Defendant against these parties.      Further, judgment is entered in favor of Plaintiff-

Intervenor Wichita and Affiliated Tribes on all claims and Defendant’s counterclaims,

except the following claims asserted by Plaintiff-Intervenor Wichita and Affiliated Tribes

and related counterclaims of Defendant are reserved: Counts XIII and XIV of the First

Amended Complaint [Doc. No. 103] at 53-56, ¶¶ 201-210; Defendant’s counterclaim that

the Wichita and Affiliated Tribes “breached the Wichita Gaming Compact . . . by failing

to remit all substantial exclusivity fees owed to the State pursuant to Part 11.A. of the

Wichita Gaming Compact” (Counterclaims [Doc. No. 109] at 54, ¶ 54 and 57, ¶ 70); and,

if appropriate, any related requests for attorney’s fees and costs.

       ENTERED this 23rd day of September, 2020.




                                              2
